Exhibit 10.1

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this "Agreement") is made as of February 17, 2004
(the "Effective Date") by TAILORED BUSINESS SYSTEMS, INC., a Georgia corporation
(the "Employer"), and STEPHEN A. GARNER, an individual resident in the State of
Georgia (the "Employee").

 

            The parties, intending to be legally bound, agree as follows:

 

            1.         EMPLOYMENT TERMS AND DUTIES

 

                        1.1       Employment.  The Employer hereby employs the
Employee, and the Employee hereby accepts employment by the Employer, upon the
terms and conditions set forth in this Agreement.  Employee's office shall be
located in Statesboro, Georgia, and Employee shall not be required to re-locate
to another office or facility outside the geographical limits of Bulloch County,
Georgia, during the term of this Agreement.

 

                        1.2       Term.  Subject to the provisions of Section 6,
the term of the Employee's employment under this Agreement will be three (3)
years, beginning on the Effective Date and ending on the third anniversary of
the Effective Date.  After the initial term, this Agreement will automatically
extend for successive terms of one year each unless either party gives notice to
the other party at least thirty (30) days prior to the end of any year that it
does not desire to extend the term.

 

                        1.3       Duties  The Employee is employed as general
manager of the Employer's office facility in Statesboro, Georgia.  The Employee
shall report directly to the President of the Employer and shall perform all of
the duties incident to the position of general manager, with primary
responsibility for office administration, personnel matters, customer relations,
product development, marketing, system installation, and other activities
incident to the management of the aforesaid facility of the Employer.  In
addition, the Employee shall perform such other duties as may be reasonably
prescribed from time to time by the President or the Board of Directors of the
Employer.  The Employee further agrees to comply with the Employer's policies,
rules and regulations as determined and amended from time to time by the Board
of Directors of the Employer. The Employee will devote his entire business time,
attention, skill, and energy exclusively to the business of the Employer, will
use his best efforts to promote the success of the Employer's business, and will
cooperate fully with the Board of Directors in the advancement of the best
interests of the Employer.  Nothing in this Section 1.3, however, will prevent
the Employee from engaging in additional activities in connection with personal
investments and community affairs that are not inconsistent with the Employee's
duties under this Agreement.  Anything herein to the contrary notwithstanding,
the Employee shall not be required to work more than forty (40) hours per week
and shall not be required to travel outside Statesboro, Georgia on overnight
trips more than an average of two and one-half (2.5) days per month or a total
of thirty (30) days per year..

 

                        1.4       Office.  During the term of his employment,
Employee shall have the title of Vice President.

 

            2.         COMPENSATION

 

(a)        Salary.  In consideration of the services to be rendered under this
Agreement, Employer shall pay Employee a salary of ONE HUNDRED THOUSAND AND
NO/100 DOLLARS ($100,000) per year, payable according to Employer's normal
payroll practices.  Said salary shall be increased by an amount equal to at
least five percent (5%) per year effective on the 1st day of January in each
calendar year beginning January 1, 2005.  All compensation to be paid to
Executive under this Agreement shall be less withholdings required by law.

 

(b)        Bonus Compensation.  In addition to the salary provided for in
Section 2(a), Employer shall pay to Employee as annual bonus compensation (the
"Bonus") for each year that the Employer's Gross Margin equals or exceeds the
average Gross Margin reported by the Employer on its audited income statements
for the three fiscal years ending October 31, 2001, October 1, 2002 and October
1, 2003.  For each calendar year during this Agreement, the Bonus shall be an
amount equal to three percent (3%) of Employer's Gross Revenues in excess of the
Target Amount.  For calendar year 2004, the Target Amount shall be $3,000,000. 
Beginning in calendar year 2005 and each year thereafter, the Target Amount
shall be the greater of (i) $3,000,000 or (ii) the Employer's Gross Revenues for
the immediately preceding calendar year.  The Bonus shall be paid to Employee in
a single installment within sixty (60) days after the end of each calendar
year.  The term "Gross Margin" as used herein shall mean the amount determined
by subtracting cost of goods sold from Gross Revenue.  The parties stipulate and
agree that the Employer's average Gross Margin for the three fiscal years ending
October 31, 2001, October 31, 2002 and October 31, 2003 is $1,845,825, and the
Employer's Gross Margin for each calendar year during the term of this Agreement
shall be determined in the same manner as the Gross Margin was determined by the
Employer for the fiscal year ending October 31, 2003.  The term "Gross Revenue"
as used herein shall mean the total amount of all sales of goods and services
and all revenues of every kind and character derived from, arising out of, or
payable on account of the Employer's business and all business transactions
conducted by the Employer, whether for wholesale, retail, cash, credit or
otherwise, without reserve or deduction for inability or failure to collect, and
as determined under the accrual basis of accounting.  The Gross Revenue of the
Employer shall be determined in the same manner as Gross Revenue was determined
by the Employer for the fiscal year ending October 31, 2003, and in no event
shall the gross revenue for any calendar year be less than the gross income
reported by the Employer on its federal income tax return for such year. 

 

                                    (c)        Benefits.  During the term of
employment the Employee will be permitted to participate in such pension, profit
sharing, bonus, life insurance, hospitalization, major medical, and other
employee benefit plans of the Employer that may be in effect from time to time,
to the extent the Employee is eligible under the terms of those plans; provided,
however, the benefits (excluding the Bonus to be determined under paragraph 2(b)
hereof and extraordinary payments during 2003 for life insurance premiums and
retirement plan contributions) provided to Employee during the term of this
Agreement shall be no less than the benefits provided to Employee by the
Employer during the fiscal year ending October 31, 2003.

 

            3.         FACILITIES AND EXPENSES

 

                        The Employer will furnish the Employee office space,
equipment, supplies, and such other facilities and personnel reasonably
necessary or appropriate for the performance of the Employee's duties under this
Agreement.  The Employer will pay on behalf of the Employee (or reimburse the
Employee for) reasonable expenses incurred by the Employee at the request of, or
on behalf of, the Employer in the performance of the Employee's duties pursuant
to this Agreement.  The Employee must file expense reports with respect to such
expenses in accordance with the Employer's policies.

 

            4.         VACATIONS

 

            The Employee will be entitled to three (3) weeks paid vacation each
calendar year in accordance with the vacation policies of the Employer in effect
for its Employees from time to time. 

 

5.                  CONTINUING EDUCATION.  

 

The Employee shall be entitled to one (1) week paid leave for continuing
education each calendar year, and Employer shall reimburse Employee for
reasonable expenses incurred in attending continuing education programs up to a
maximum of $2,500 per year.  

 

            6.         TERMINATION

 

                        6.1       Events of Termination.  The employment and any
and all other rights of the Employee under this Agreement or otherwise as an
employee of the Employer will terminate (except as otherwise provided in this
Section 6):

 

(a)                upon the death of the Employee;

 

(b)               upon the permanent disability of the Employee; or

 

                                    (c)        for good reason (as defined in
Section 6.2) upon not less than thirty (30) days' prior notice from the Employer
to the Employee.

 

                        6.2       Definition of "For Good Reason."  For purposes
of Section 6.1, the phrase "for good reason" means (a) the Employee's material
breach of this Agreement; (b) the Employee's failure to adhere to any written
Employer policy if the Employee has been given a reasonable opportunity to
comply with such policy or cure his failure to comply; (c) the appropriation (or
attempted appropriation) of a material business opportunity of the Employer,
including attempting to secure or securing any personal profit in connection
with any transaction entered into on behalf of the Employer; (d) the
misappropriation (or attempted misappropriation) of any of the Employer's funds
or property having a material value; or (e) the conviction of or the entering of
a guilty plea or plea of no contest with respect to, a felony or the equivalent
thereof.

 

                        6.3       Definition of "Permanent Disability."  For
purposes of Section 6.1, "permanent disability" shall be defined as the mental
or physical incapacity of Employee which would prevent the Employee from
performing his normal and customary duties for a period of six (6) consecutive
months. 

 

                        6.4       Termination Pay.  Effective upon the
termination of this Agreement pursuant to Section 6.1 or if the Employee
voluntarily terminates his employment with the Employer, the Employer will be
obligated to pay the Employee (or, in the event of his death, his designated
beneficiary) only such compensation up to the date of termination.  If
employment is terminated by the Employer, other than "for good reason" pursuant
to Section 6.1(c) hereof, then the Employer will be obligated to pay the
Employee the salary and Bonus provided for in Sections 2(a) and (b) for the
remaining original term of this Agreement.  . 

 

                        6.5       Promissory Note.   If, during the first
eighteen (18) months of this Agreement, the Employee voluntarily terminates his
employment with Employer or is terminated "for good reason" pursuant to Section
6.1(c) of this Agreement, and provided the Employer is not then in default under
the promissory note (the "Note") delivered to the Employee pursuant to Section
2.2(b) of that certain Agreement and Plan of Merger dated January ___, 2004 by
and among VillageEDOCS, VillageEDOCS Merger Sub, Inc., Employer, Stephen A.
Garner and Employee, the Note shall be cancelled and any and all claims to any
unpaid amounts due under the Note shall be forever and irrevocably discharged. 
After the expiration of eighteen (18) months from the date of this Agreement, if
the Employee voluntarily terminates his employment with Employer or if the
Employee is terminated for any reason, the Note will remain in full force and
effect and its enforceability shall not be affected by such termination.

 

 

            7.         NON-DISCLOSURE COVENANT; EMPLOYEE INVENTIONS

 

                        7.1       Acknowledgments by the Employee.  The Employee
acknowledges that (a) during the Employment Period and as a part of his
employment, the Employee will be afforded access to Confidential Information (as
defined in Section 7.2); (b) public disclosure of such Confidential Information
could have an adverse effect on the Employer and its business; and (c) the
provisions of this Section 7 are reasonable and necessary to prevent the
improper use or disclosure of Confidential Information.

 

                        7.2       Definition of "Confidential Information". 
Confidential Information means any and all:

 

(a)        trade secrets concerning the business and affairs of the Employer,
product specifications, data, know-how, formulae, compositions, processes,
designs, sketches, photographs, graphs, drawings, samples, inventions and ideas,
past, current, and planned research and development, current and planned
manufacturing or distribution methods and processes, customer lists, current and
anticipated customer requirements, price lists, market studies, business plans,
computer software and programs (including object code and source code), computer
software and database technologies, systems, structures, and architectures (and
related formulae, compositions, processes, improvements, devices, know-how,
inventions, discoveries, concepts, ideas, designs, methods and any other
information, however documented, that is a trade secret within the meaning of
the Georgia Uniform Trade Secrets Act; and

 

(b)        information concerning the business and affairs of the Employer
(which includes historical financial statements, financial projections and
budgets, historical and projected sales, capital spending budgets and plans, the
names and backgrounds of key personnel, personnel training and techniques and
materials, however documented; and

 

(c)        notes, analysis, compilations, studies, summaries, and other material
prepared by or for the Employer containing or based, in whole or in part, on any
information included in the foregoing; provided, however

 

(d)        Employee may disclose such Confidential Information as follows:  (i)
to Employee's legal counsel, accountant or financial advisor, for whose actions
the Employee will be responsible; (ii) to comply with any applicable law or
order, provided that the Employee notifies the Employer of any action of which
he is aware which may result in disclosure; (iii) to the extent that the
Confidential Information is or becomes generally available to the public through
no fault of the Employee; and (iv) to the extent that the same information
becomes available (on a non-confidential basis) to the Employee from another
source that, to the knowledge of the Employee, has no confidentiality obligation
regarding such information. 

                       

7.3       Agreements of the Employee Regarding Confidentiality.  In
consideration of the compensation and benefits to be paid or provided to the
Employee by the Employer under this Agreement, the Employee covenants as
follows:

 

                                    (a)        For a period of (i) five (5)
years after the date hereof, or (ii) twelve (12) months following Employee's
last date of employment hereunder, whichever is later, the Employee will hold in
confidence the Confidential Information and will not disclose it to any person
except with the specific prior written consent of the Employer.

 

                                    (b)        Any trade secrets of the Employer
will be entitled to all of the protections and benefits under the Georgia
Uniform Trade Secrets Act and any other applicable law. If any information that
the Employer deems to be a trade secret is found by a court of competent
jurisdiction not to be a trade secret for purposes of this Agreement, such
information will, nevertheless, be considered Confidential Information for
purposes of this Agreement. The Employee hereby waives any requirement that the
Employer submit proof of the economic value of any trade secret or post a bond
or other security.

 

                                    (c)        The Employee will not remove from
the Employer's premises (except to the extent such removal is for purposes of
the performance of the Employee's duties at home or while traveling, or except
as otherwise specifically authorized by the Employer) any document, record,
notebook, plan, model, component, device, or computer software or code, whether
embodied in a disk or in any other form (collectively, the "Proprietary Items").
The Employee recognizes that, as between the Employer and the Employee, all of
the Proprietary Items, whether or not developed by the Employee, are the
exclusive property of the Employer. Upon termination of this Agreement by either
party, or upon the request of the Employer during the Employment Period, the
Employee will return to the Employer all of the Proprietary Items in the
Employee's possession or subject to the Employee's control, and the Employee
shall not retain any copies, abstracts, sketches, or other physical embodiment
of any of the Proprietary Items.

 

                        7.4.      Release.   The covenants of Employee under
this Section 7 shall terminate in the event Employee exercises his rights
following an event of default pursuant to and in accordance with (a) that
certain Security Agreement of even date herewith between Tailored Business
Systems, Inc., as Debtor, and the Employee, as Secured Party; or (b) that
certain Stock Pledge Agreement of even date herewith between VillageEDOCS, as
Debtor, and the Employee, as Secured Party.

 

            8.         GENERAL PROVISIONS

 

                        8.1       Injunctive Relief and Additional Remedy.  The
Employee acknowledges that the injury that would be suffered by the Employer as
a result of a breach of the provisions of this Agreement (including any
provision of Sections 7) would be irreparable and that an award of monetary
damages to the Employer for such a breach would be an inadequate remedy.
Consequently, the Employer will have the right, in addition to any other rights
it may have, to obtain injunctive relief to restrain any breach or threatened
breach or otherwise to specifically enforce any provision of this Agreement, and
the Employer will not be obligated to post bond or other security in seeking
such relief.

 

                        8.2       Covenants of Sections 7 are Essential and
Independent Covenants.  The covenants by the Employee in Sections 7 are
essential elements of this Agreement, and without the Employee's agreement to
comply with such covenants, the Employer would not have entered into this
Agreement or employed or continued the employment of the Employee. The Employer
and the Employee have independently consulted their respective counsel and have
been advised in all respects concerning the reasonableness and propriety of such
covenants, with specific regard to the nature of the business conducted by the
Employer.

 

                        The Employee's covenants in Sections 7 are independent
covenants and the existence of any claim by the Employee against the Employer
under this Agreement or otherwise will not excuse the Employee's breach of any
covenant in Section 7, except as otherwise provided in Section 7.4 hereof.

 

                        If the Employee's employment hereunder expires or is
terminated, this Agreement will continue in full force and effect as is
necessary or appropriate to enforce the covenants and agreements of the Employee
in Section 7, except as otherwise provided in Section 7.4 hereof.

 

                        8.3.  Binding Arbitration.  Any controversy or claim
arising out of or relating to this Agreement, or the breach thereof, shall be
resolved by binding arbitration in accordance with the provisions of the Georgia
Arbitration Code (O.C.G.A. Section 9-9-1 et.seq.).  The award of the
arbitrator(s) shall be binding upon all parties hereto, and judgment may be
entered upon such award in any Court of competent jurisdiction.  The costs of
such arbitration are to be borne equally by the parties to this Agreement. 
Anything herein to the contrary notwithstanding, this provision regarding
Arbitration shall not apply to any breach arising under paragraph 7 of this
Agreement.

 

                        8.4       Waiver.  The rights and remedies of the
parties to this Agreement are cumulative and not alternative.  Neither the
failure nor any delay by either party in exercising any right, power, or
privilege under this Agreement will operate as a waiver of such right, power, or
privilege, and no single or partial exercise of any such right, power, or
privilege will preclude any other or further exercise of such right, power, or
privilege or the exercise of any other right, power, or privilege.

 

                        8.5       Entire Agreement; Amendments.  This Agreement
contains the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, between the parties hereto with respect to the subject matter hereof.
This Agreement may not be amended orally, but only by an agreement in writing
signed by the parties hereto.

 

                        8.6       Governing Law.  This Agreement will be
governed by the laws of the State of Georgia without regard to conflicts of laws
principles.

 

                        8.7       Section Headings, Construction.  The headings
of Sections in this Agreement are provided for convenience only and will not
affect its construction or interpretation. All references to "Section" or
"Sections" refer to the corresponding Section or Sections of this Agreement
unless otherwise specified. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word "including" does not limit the preceding words or
terms.

 

                        8.8       Severability.  If any provision of this
Agreement is held invalid or unenforceable by any court of competent
jurisdiction, the other provisions of this Agreement will remain in full force
and effect. Any provision of this Agreement held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.

 

                        8.9       Counterparts.  This Agreement may be executed
in one or more counterparts, each of which will be deemed to be an original copy
of this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement.

 

            IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the date above first written above.

 

EMPLOYER:                                                             EMPLOYEE:

 

TAILORED BUSINESS SYSTEMS, INC.

 

 

 

By::  /s/K. Mason Conner                                             /s/ Stephen
A. Garner                                  

     K. Mason Conner, President                                   Stephen A.
Garner

 

 

 

 

 

 

 